Citation Nr: 1016424	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-06 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial compensable evaluation for 
osteoarthritis of the left hand.

3.  Entitlement to an initial compensable evaluation for 
degenerative joint disease with tendinitis of the left 
shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1992 
and September 2004 to January 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was provided a general medical examination by VA 
in March 2005.  The report associated with this examination 
discloses full range of motion with respect to the lumbar 
spine, left shoulder and left hand.  The report, however, 
does not address whether there is functional loss due to 
symptoms such as pain, incoordination, weakness, and 
fatigability, to include whether such symptoms result in 
additional limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2009).  In DeLuca, 
the United States Court of Appeals for Veteran's Claims 
(Court) held that for disabilities evaluated on the basis of 
limitation of motion, VA was required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  The Veteran, through his representative, seeks a 
new examination that appropriately addresses the DeLuca 
factors.  

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an 
examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  When a medical 
examination report "does not contain sufficient detail," 
the adjudicator is required to return the report as 
inadequate for evaluation purposes. DeLuca, at 206; see also 
38 C.F.R. § 4.2 (2009).  Accordingly, as the March 2005 VA 
examination did not adequately address the DeLuca criteria, 
the Veteran should be afforded another VA examination.

It is also noted that the Veteran's service treatment records 
have not been associated with the claims file.  It appears 
that the RO requested these records from the Records 
Management Center (RMC) and that the RMC transmitted them to 
the RO, but that they were lost or misplaced.  See February 
2005 inquiry report.  VA is under a duty to make as many 
requests as are necessary to obtain records in the custody of 
a Federal department or agency, including service treatment 
records.  38 C.F.R. § 3.159(c)(2).  Upon remand the AOJ 
should once again seek to obtain these records from the RMC 
as well as the National Personnel Records Center (NPRC).  The 
RO should also attempt a search of its facility to locate 
them.  If no records are located, this should be documented 
in the claims file, and the Veteran should be advised of 
their unavailability.

The Veteran also apparently provided the RO with copies of 
his service treatment records.  See February 2005 deferred 
rating decision acknowledging receipt of Veteran's copies of 
service treatment records.  Upon remand, the AMC/RO should 
ask the Veteran to once again provide copies of his service 
treatment records, assuming he still has copies thereof in 
his possession.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's 
service treatment records from the RMC and 
NPRC and conduct a search of the RO's 
premises in this regard.  If the Veteran's 
service treatment records are unavailable 
a formal finding thereof should be made 
and associated with the claims file.  

2.  If service treatment records are not 
located, send the Veteran a letter 
relating that his service treatment 
records have apparently been misplaced and 
inform him that VA is attempting to locate 
them.  In this letter, the AMC/RO should 
also ask the Veteran to provide any copies 
of his service treatment records that he 
may have in his possession.  

3.  Thereafter, and once the development 
directed above is completed to the extent 
possible, schedule the Veteran for an 
appropriate VA examination, to include a 
complete physical examination, in order to 
determine the current severity of his 
service-connected disabilities of the 
lumbar spine, left hand and left shoulder.  
Any tests deemed necessary should be 
conducted, and all clinical findings 
should be reported in detail.  The 
complete claims folder must be provided to 
the examiner for review in conjunction 
with the examination. 

The examination report should specifically 
state the degree of disability present in 
the Veteran's lumbar spine, left hand and 
left shoulder and his current range of 
motion in these areas, as well as identify 
any objective evidence of pain.  Any 
neurological abnormalities resulting from 
any of these service-connected 
disabilities should be discussed.  The 
clinician should also discuss how the 
Veteran's disability impacts his daily 
activities of living.  

Range of motion studies should be noted in 
the examination report.  The examiner 
should also fully describe any weakened 
movement, excess fatigability, and 
incoordination present, and further 
describe any objective evidence of pain 
caused by any of the disabilities.  To the 
extent possible, any determinations 
concerning pain, weakness and fatigability 
should be portrayed in terms of the degree 
of additional loss of range of motion.  
Any and all opinions must be accompanied 
by a complete rationale.

4.  Then, the RO should readjudicate the 
claims on the merits.  If any benefit 
sought on appeal is not granted, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

